UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2355


MARLOW L. BATES, SR.,

                Plaintiff - Appellant,

          v.

SAMSUNG ELECTRONICS AMERICA, INC.; SONY CORP OF AMERICA; L G
ELECTRONICS USA, INC.; MITSUBISHI ELECTRIC & ELECTRONICS USA
INC.; PANASONIC ELECTRIC WORKS CORP. OF AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-03158-JFM)


Submitted:   April 23, 2012                 Decided:   April 27, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Marlow L. Bates, Sr., Appellant Pro Se. Daniel P. Doty, Julie
Rebecca Rubin, ASTRACHAN GUNST AND THOMAS PC, Baltimore,
Maryland; David Ira Ackerman, SNR DENTON US LLP, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marlow L. Bates, Sr., seeks to appeal the district

court’s order granting Samsung's motion to dismiss his civil

action.   We remand for consideration of whether reopening of the

appeal period is merited.

          Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).      The timely filing

of a motion to alter or amend the judgment under Fed. R. Civ. P.

59(e) extends the start of the appeal period until the entry of

the district court’s order adjudicating the Rule 59(e) motion.

“[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.”      Bowles v. Russell, 551 U.S. 205,

214 (2007).

          The district court’s order was entered on the docket

on July 20, 2011.   The order denying Bates’s Rule 59(e) motion

was entered on the docket on August 18, 2011.         Bates filed a

motion for an extension of time to file a notice of appeal on

October 20, 2011, which the district court has not addressed.

Bates filed a notice of appeal on December 7, 2011.

          Bates’s   notice   of    appeal   is   clearly   untimely.

However, under Fed. R. App. P. 4(a)(6), the district court may

                                  2
reopen the time to file an appeal if (1) the moving party did

not receive notice of entry of judgment within twenty-one days

after entry, (2) the motion is filed within 180 days of entry of

judgment or within fourteen days of receiving notice from the

court,     whichever   is   earlier,       and   (3)   no   party   would   be

prejudiced.     In his motion for extension of time, Bates stated

that he did not receive notice of the district court’s denial of

his Rule 59(e) motion until October 18, 2011.                 We accordingly

remand for the limited purpose of permitting the district court

to determine whether Bates’s motion for an extension of time

should be construed as a motion to reopen the appeal period, and

if   so,    whether    reopening   is       merited.        The   record,   as

supplemented, will then be returned to this court for further

consideration.



                                                                     REMANDED




                                       3